AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00089-LGW-BWC Document 8 Filed 10/06/20 Page 1 of 2

Su the United States District Court
For the Southern District of Georgia

WMapcross Bibiston
ANTOINE FERNAND ST. SURIN, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-89
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 6. Petitioner Antoine St. Surin (“St.
Surin”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice St. Surin’s 28 U.S.C. § 2241 Petition for
failure to follow this Court’s Order, DENIES as moot
Respondent’s Motion to Dismiss, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal,

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00089-LGW-BWC Document 8 Filed 10/06/20 Page 2 of 2

and DENIES St. Surin in forma pauperis status on appeal.

SO ORDERED, this b day of October , 2020.

_—

HON. LISA GODBEY WOOD, JUDGE
ITED/ STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
 

 
